Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to communications filed on 1/27/2022.  Claims 11, 13 & 18-19 have been amended.  No other claims have been amended, added, or canceled.  Accordingly, claims 1- 20 are pending.  
Response to Arguments
Applicant's arguments filed 1/27/2022 have been fully considered but they are not persuasive.
Applicant's representative argues, in substance, that Gudat fails to teach and/or disclose (A) "repeatedly perform, at each control iteration…generating a travel plan for a remainder of the path from a current position of the vehicle to the target location…" 
In response to applicant's argument the examiner respectfully disagrees. Gudat explicitly discloses path planning, generating and path guidance by causing the vehicle to attempt to follow the generated path. Gudat additionally discloses constantly updating the path based upon the current status and location of the vehicle (i.e., the postures of the vehicle along each path segment) by constantly updating and taking into consideration the associated errors in following the generated path. Gudat in fat tries to track/follow the generated path with a high degree of accuracy, and the examiner asserts that this can only be done by repeatedly updating and tracking the travel plan of the vehicle along the entire route. As such the examiner contends that Gudat still reads on the instantly contested limitation(s). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gudat et al. (US5615116).
Gudat discloses:
1: A controller for a vehicle, the controller comprising:
a processor configured to repeatedly perform, at each control iteration among a plurality of control iterations along a path of the vehicle from a start location to a target location (See Gudat at least Abstract & col. 10 lines 46-50, col. 30 lines 1-4“vehicle controllers used for fully autonomous navigation, path segments between nodes”), operations including
based on a current state of the vehicle, generating a travel plan for a remainder of the path from a current position of the vehicle to the target location, by solving an optimization problem (See Gudat at least Abstract & col. 10 lines 46-50, col. 30 lines 1-4 & col. 32 lines 1-4 “path planning using path optimization function”), and
controlling a motoring and braking system of the vehicle to execute the generated travel plan until a next control iteration among the plurality of control iterations (See Gudat at least Abstract & col. 10 lines 46-50, col. 27 lines 34-39, col. 30 lines 1-4 & col. 32 lines 1-4 “vehicle controls and actuators—braking, steering, speeding etc.”).  
2: wherein the processor is configured to solve the optimization problem based on the current state of the vehicle, at least one control objective, and at least one constraint (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
3: wherein the optimization problem includes a convex second order cone problem (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
4: wherein the processor is configured to change, in real-time while the vehicle is travelling on the path, one or more of Page 33 of 41PAT/17-0006 /Attorney Docket No. 5011-046U the at least one control objective, and the at least one constraint (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
5: wherein the at least one constraint comprises a first brake constraint and a second brake constraint, the second brake constraint corresponding to a harder brake operation than the first brake constraint, the processor is configured to solve the optimization problem constrained by the first brake constraint, in response to a determination that the optimization problem constrained by the first brake constraint is feasible, control the motoring and braking system of the vehicle based on a solution of the optimization problem, in response to a determination that the optimization problem constrained by the first brake constraint is infeasible, solve the optimization problem constrained by the second brake constraint corresponding to the harder brake operation (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
6: wherein the optimization problem includes a convex second order cone problem, and the processor is configured to determine whether the convex second order cone problem is feasible or not in a single control iteration (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
7: further comprising: a communication circuit configured to perform communication with a further controller of a trailing vehicle that follows the vehicle with the controller on the path from the start location to the target location, wherein the processor is further configured to repeatedly perform, at each control iteration among the plurality of control iterations along the path from the start location to the target location, causing the communication circuit to transmit a driving profile corresponding to the travel plan generated in said control iteration to the further controller of the trailing vehicle to be used by the further controller as a constraint in generating a further travel plan for the trailing vehicle (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
8: further comprising: a communication circuit configured to perform communication with a further controller of a leading vehicle that the vehicle with the controller follows on the path from the start location to the target location, wherein the processor is further configured to repeatedly perform, at each control iteration among the plurality of control iterations along the path from the start location to the target location, causing the communication circuit to receive, from the further controller, a further travel plan of the leading vehicle, and using the received further travel plan of the leading vehicle as a constraint in said generating the travel plan for the vehicle with the controller (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
9: wherein the processor is further configured to repeatedly perform, at each control iteration among the plurality of control iterations along the path from the start location to the target location, estimating a parameter of the vehicle, and using the estimated parameter in said generating the travel plan for the vehicle (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
10: wherein the processor is further configured to perform said generating the travel plan for the remainder of the path from the current position of the vehicle to the target location by determining, between the current position and the target location, a predicted position of the vehicle corresponding to a delay of the motoring and braking system, solving the optimization problem to determine a first part of the travel plan between the predicted position and the target location, and determining, based on the first part of the travel plan, a second part of the travel plan between the current position and the predicted position (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
11: A system for controlling a plurality of vehicles along a common path, the system comprising: a first controller associated with a leading vehicle among the plurality of vehicles, the first controller configured to generate a first driving profile, and  Page 36 of 41PAT/17-0006 /Attorney Docket No. 5011-046U control movement of the leading vehicle along the path based on the generated first driving profile; and a second controller associated with a trailing vehicle among the plurality of vehicles, the second controller configured to receive the first driving profile generated by the first controller, generate a second driving profile based on the received first driving profile, and control movement of the trailing vehicle along the path and following the leading vehicle based on the generated second driving profile, wherein each of the first and second controllers is configured to repeatedly perform, at each control iteration among a plurality of control iterations along the path from a start location to a target location, operations including based on a current state of the corresponding leading or trailing vehicle, generating a travel plan for the corresponding leading or trailing vehicle on a remainder of the path from a current position of the corresponding leading or trailing vehicle to the target location, and controlling a motoring and braking system of the corresponding leading or trailing vehicle to execute the generated travel plan until a next control iteration among the plurality of control iterations (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
12: wherein the first and second controllers further comprise first and second communication circuits, respectively, configured to perform one-way communication with each other to transmit the first driving profile from the first controller to the second controller (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
13: wherein the second controller is further configured to perform said generating the travel plan for the trailing vehicle based on the first driving profile received from the first controller, the first and second driving profiles corresponding to the travel plans generated by the first and second controllers, respectively, for the leading vehicle and the trailing vehicle, respectively (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
14: wherein the second controller is configured to generate the second driving profile by solving an optimization problem using the received first driving profile as a constraint (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
15: wherein the first controller is configured to generate the first driving profile by solving a further optimization problem, and the optimization problem solved by the second controller and the further optimization problem solved by the first controller have at least one common control objective (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
16: wherein the first controller is configured to generate the first driving profile by solving a further optimization problem, and the optimization problem solved by the second controller and the further optimization problem solved by the first controller have different control objectives (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
17: further comprising: a third controller associated with a further trailing vehicle among the plurality of vehicles, the further trailing vehicle following the trailing vehicle, wherein the third controller is configured to receive the second driving profile generated by the second controller, generate a third driving profile based on the received second driving profile, and control movement of the further trailing vehicle along the path and following the trailing vehicle based on the generated third driving profile (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
18: A method of controlling a vehicle, the method comprising: repeatedly performing, at each control iteration among a plurality of control iterations along a path of the vehicle from a start location to a target location, operations including based on a current state of the vehicle, generating a travel plan for a remainder of the path from a current position of the vehicle to the target location, by
performing convex optimization; and controlling a motoring and braking system of the vehicle to execute the generated travel plan to move the vehicle along the path, wherein the convex optimization comprises a second order cone problem (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
19: wherein the plurality of control iterations corresponds to a plurality of discretization nodes on the path between a start location and a target location; and said repeatedly performing comprises, at each discretization node among the plurality of discretization nodes, Page 39 of 41PAT/17-0006 /Attorney Docket No. 5011-046U performing the convex optimization, based on the current state of the vehicle, to generate a control vector including control elements corresponding to discretization nodes remaining on the path from the current position of the vehicle to the target location, and controlling the motoring and braking system of the vehicle to execute a first control element among the control elements of the generated control vector to move the vehicle to a next discretization node among the discretization nodes remaining on the path (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).  
20: wherein said defining comprises distributing the plurality of discretization nodes at a predetermined distance from each other, or at a predetermined time interval from each other (See Gudat at least Abstract & fig. 1-62 and in particular fig. 2, 4-5, 8-13, 15-19, 21-22, 27-28, 30-36, 38-44, 46, 54, 56-57, 60-61”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MACEEH ANWARI whose telephone number is 571-272-7591.  The examiner can normally be reached on Monday-Friday 7:30-5:00 PM ES.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MACEEH ANWARI/Primary Examiner, Art Unit 3663